Case: 14-40428      Document: 00512871334         Page: 1    Date Filed: 12/16/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                    No. 14-40428
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ARNOLDO HERNANDEZ-GUTIERREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1214-1


Before KING, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
           Appealing the judgment in a criminal case, Arnoldo Hernandez-
Gutierrez raises an argument that he concedes is foreclosed by United States
v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that knowledge
of drug type and quantity is not an element of the offense under 21 U.S.C.
§ 841. Knowledge of drug type and quantity also is not an element of the
offense under the related statutes of 21 U.S.C. § 952 and § 960. United States


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40428   Document: 00512871334   Page: 2   Date Filed: 12/16/2014


                               No 14-40428

v. Restrepo-Granda, 575 F.2d 524, 527 (5th Cir. 1978); see United States v.
Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir. 1999).     The unopposed
motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.




                                    2